In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00374-CV
                              __________________


   IN RE FIRST RESERVE MANAGEMENT, L.P.; FIRST RESERVE
  CORPORATION, L.L.C.; FR XII ALPHA AIV, L.P.; FR XII-A ALPHA
  AIV, L.P.; FR SAWGRASS, L.P.; AND SAWGRASS HOLDINGS, L.P.

__________________________________________________________________

                          Original Proceeding
             128th District Court of Orange County, Texas
                  Trial Cause No. A2020-0236-MDL
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus, First Reserve Management, L.P.; First

Reserve Corporation, L.L.C.; FR XII Alpha AIV, L.P.; FR XII-A Alpha AIV, L.P.;

FR Sawgrass, L.P.; and Sawgrass Holdings, L.P. (collectively, “First Reserve”)

complains the trial court abused its discretion by denying their motion to dismiss a

lawsuit filed against them based on their motion claiming the allegations in the




                                         1
plaintiffs’ pleadings are without any basis in law or in fact. 1 First Reserve moved to

dismiss the lawsuit by filing a motion that authorizes trial courts to dismiss a case

that “has no basis in law or fact.” 2 Under Rule 91a, the Rule of Civil Procedure First

Reserve invoked, the trial court was required to “decide the motion based solely on

the pleading of the cause of action, together with any pleading exhibits permitted by

Rule 59.” 3 The trial court’s ruling must be based solely on the plaintiffs’ pleadings

of their claims.4

      Under the rules that apply to pleadings, a pleading must contain “a statement

in plain and concise language of the plaintiff’s cause of action[.]”5 “That an

allegation be evidentiary or be of legal conclusion shall not be grounds for an

objection when fair notice to the opponent is given by the allegations as a whole[.]”6

Recently, the Texas Supreme Court explained: “A cause of action is sufficiently




      1
         See Tex. R. Civ. P. 91a (“A cause of action has no basis in law if the
allegations, taken as true, together with inferences reasonably drawn from them, do
not entitle the claimant to the relief sought. A cause of action has no basis in fact if
no reasonable person could believe the facts pleaded.”); see also In re Essex Ins. Co.,
450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding) (When a trial court abuses its
discretion by denying a Rule 91a motion to dismiss, mandamus relief may be
“appropriate to spare the parties and the public the time and money spent on fatally
flawed proceedings”).
       2
         Id. 91a.1.
       3
         Id. 91a.6.
       4
         Id.
       5
         Id. 45(b).
       6
         Id.
                                           2
pleaded only if the petition gives fair notice of the claim involved.” 7 To decide if a

petition provides the defendant with fair notice, the “key inquiry is whether the

[defendant] can ascertain from the pleading the nature and basic issues of the

controversy and what testimony will be relevant.”8

      In the underlying suit, First Reserve asked the trial court to dismiss the

plaintiffs’ petition, their Third Amended Petition, which the plaintiffs filed on

October 6, 2021. The petition is sixty-three-pages long. It contains statements that,

in plain and concise language, set out the causes of action on which plaintiffs are

basing their suit. At this early stage, we (like the trial court) are required to take the

factual allegations the plaintiffs included in their petition and assume they are true.9

      We conclude the petition provides First Reserve with fair notice of the legal

and factual basis of the plaintiffs’ claims. Since First Reserve has not established

that an abuse of discretion occurred, its petition for writ of mandamus is denied. 10

      PETITION DENIED.

                                                              PER CURIAM
Submitted on December 10, 2021
Opinion Delivered January 13, 2022
Before Golemon, C.J., Kreger and Horton, JJ.

      7
          Kinder Morgan SACROC, LP v. Scurry Cty., 622 S.W.3d 835, 849 (Tex.
2021).
      8
        Id. (cleaned up).
      9
        Tex. R. Civ. P. 91a.1 (“A cause of action has no basis in law if the allegations,
taken as true, together with inferences reasonably drawn from them, do not entitle
the claimant to the relief sought.”).
       10
          See Tex. R. App. P. 52.8(a).
                                           3